Citation Nr: 0938224	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-26 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans' Affairs 
(VA) Regional Office (RO).  This case has since been 
transferred to the Pittsburgh, Pennsylvania VARO.

The Veteran testified at a video conference hearing before 
the undersigned Veterans' Law Judge in January 2009.  A 
transcript of that hearing has been associated with the 
claims file.

This case was previously remanded by the Board in February 
2009 for further development.


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by 
nightmares, flashbacks, intrusive thoughts, anxiety, 
depression, a slightly depressed to euphoric mood, logical 
and goal directed thought processes, a slightly restricted to 
an appropriate and full affect, a normal rate and volume of 
speech, adequate to good insight, adequate and intact 
judgment, fair interest, irritability, no suicidal or 
homicidal ideation, no auditory or visual hallucinations, 
avoidance of triggers to Vietnam, no delusions or paranoia, a 
grossly intact recent and remote memory and fair 
concentration and attention; Global Assessment of Functioning 
(GAF) scores ranged from 47 to 55.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 50 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  

Prior to the initial adjudication of the Veteran's claim for 
an increased rating in the November 2005 rating decision, he 
was provided notice of the VCAA August 2005.  An additional 
VCAA notice was sent in July 2008.  The VCAA letters 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in June 2006, February 
2007, October 2007 and December 2008, pertaining to the 
downstream disability rating and effective date elements of 
his claim, and was furnished a Statement of the Case in 
August 2006 with subsequent re-adjudication in September 2008 
and June 2009 Supplemental Statements of the Case.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

The Veteran's actions are also indicative of his actual 
knowledge of the requirements for substantiating his 
increased rating claim.  During the January 2009 video 
conference hearing, the Veteran testified that his PTSD 
symptoms warranted a disability rating higher than 50 percent 
based upon his inability to work due to his altercations with 
others and absences stemming from his PTSD, absence of 
relationships, limited relations with his family and 
avoidance of crowds.  At this hearing the Veteran also 
testified that he received psychiatric treatment monthly and 
was on medications for his PTSD symptoms.   Based on this 
evidence, the Board is satisfied that the Veteran had actual 
knowledge of what was necessary to substantiate his increased 
rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, a VA 
examination and statements and testimony from the Veteran and 
his representative.  The Veteran has not indicated that he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v, West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

The Veteran's current PTSD is rated under Diagnostic Code 
94ll and is evaluated pursuant to the General Rating Formula 
for Psychoneurotic Disorders which provides for the following 
ratings:  

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 
70 indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score 
ranging from 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  A GAF score of 41 to 50 indicates serious 
symptoms and serious impairment in social, occupational, or 
school functioning (e.g., no friends), while a GAF score of 
31 to 40 indicates major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  See Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2008).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

Analysis

Veteran has maintained that his service-connected PTSD 
warrants a disability rating in excess of the 50 percent 
currently assigned.  During a January 2009 video conference 
hearing, the Veteran testified that he left his work in 2004 
following an altercation with another employee, wherein they 
were both terminated and subsequently reinstated.  He stated 
that he decided to retire shortly thereafter as he had 
problems on the job working with others and had a history of 
absenteeism from work due to not wanting to be around others 
and some irritability with others.  The Veteran also 
testified that while he was employed for 30 years at the 
glass factory, he was on a machine by himself and had to 
interact with others only when he rotated to working on the 
floor.  He also reported that he was treated for his PTSD 
symptoms by a VA physician every five to six weeks and was on 
medication, Sertraline and Risperidone, for his symptoms 
which made him calmer.  The Veteran stated that he did not 
have relationships or friends and did not often associate 
with his three children, although he saw his son about once a 
week.  

VA outpatient treatment reports from July 2004, within a year 
of the date of the claim, to March 2009 reflect that the 
Veteran was treated for and diagnosed with PTSD and major 
depression.  These records also demonstrate that the Veteran 
was seen in group therapy and individual therapy on a monthly 
or every other month basis with a VA physician, Dr. F., and 
was prescribed medications for his PTSD symptoms including 
Sertraline, Risperidone, Valproic Acid, Citalopram and 
Zolpidem at various times.  His PTSD symptoms during this 
period included intrusive thoughts and memories, dreams and 
nightmares about Vietnam, anxiety, depression, logical and 
goal directed thought processes, euthymic mood, full and 
appropriate affect, normal rate and volume of speech, good 
insight, intact judgment, fair interest, no suicidal or 
homicidal ideation, no auditory or visual hallucinations, no 
delusions or paranoia, and an avoidance of triggers to 
Vietnam, mainly avoidance of news of the current wars.  GAF 
scores ranged from 47 to 55.

In a December 2004 VA outpatient treatment report, the 
Veteran reported having days he sensed he was going back to 
Vietnam, which was noted as delusions similar to when the 
Veteran had depression following the September 11th attacks.  
Subsequent delusions were not noted at any time following 
this report.  

In an August 2005 VA examination, the Veteran reported that 
he was in contact with his family members on a regular basis, 
including his son, daughter, mother, father, sister and 
cousin.  He also reported that he had a limited number of 
friends and sometimes went out fishing or out to eat with 
them.  He reported being reluctant to go out to large crowded 
sporting events due to his PTSD.  The Veteran stated that he 
showered and changed his clothes regularly, was able to take 
care of his bills and had someone come and help with the 
cleaning.  He frequently ate out or had light meals at home 
and was trying to spend more time with his 18 year old son.  
The Veteran retired a year earlier after working for 30 
years, stating that it became increasingly hard to work due 
to increased workload, learning how to use computers and 
having some trouble with concentration and making mistakes.  
He reported that he had been arrested in 2001 for stealing a 
woman's pocketbook, hoping the police would kill him.  The 
Veteran reported receiving psychiatric treatment at the VA 
with Dr. F. every four to six weeks and that Dr. F. 
prescribed Sertraline and Risperidone for his PTSD.

A mental status examination revealed that the Veteran's PTSD 
symptoms included a slightly depressed mood and slightly 
restricted affect but no report of suicidal ideation.  The 
Veteran was cooperative, relevant, coherent and well 
oriented.  He denied psychotic symptoms and none were 
manifested during the interview.  The Veteran reported 
continued combat nightmares several times a month and he 
thought about Vietnam most days of the week.  Stimuli for his 
intrusive thoughts included the ongoing war in Iraq and the 
reported of daily loss of American lives in Iraq.  He 
reported difficulty sleeping, although medication was 
helping.  He complained of irritability, although retiring 
took some of the stress of because he did not have to 
interact with others as much.  He reported getting along 
fairly well with the family members he saw.  He was bothered 
by traffic.  His insight and judgment were adequate.  The 
Veteran's recent and remote memory was grossly intact and his 
concentration and attention were fair.  He was diagnosed with 
chronic, moderate to severe PTSD and assigned a GAF score of 
53.

In October 2007, a VA treatment note reflects that the 
Veteran was a suicide risk, explaining that he attempted to 
overdose after the September 11th U.S. attacks.  No suicidal 
ideation or attempts, however, were noted at any time after 
the September 11th attacks in 2001.  

After a careful review of the record, the Board finds that 
the Veteran's PTSD does not warrant a disability rating in 
excess of 50 percent at any time since the date of his claim 
for an increased rating on July 26, 2005.  The record is 
absent of PTSD symptoms consisting of obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships, so as to warrant a 70 percent 
disability rating.  

In this regard, the Board notes that while the Veteran's PTSD 
symptoms included one instance of reported delusion, reported 
in a December 2004 VA outpatient treatment report, and the 
Veteran was a suicide risk, noted in an October 2007 VA 
outpatient treatment report, the medical evidence of record 
from July 2004 to March 2009 does not reflect any findings of 
delusions prior to or following December 2004, and no 
findings of suicidal ideation or attempts were noted at any 
time during this period.  Moreover, although the Veteran was 
continually diagnosed with major depression, there is no 
evidence of near continuous depression affecting his ability 
to function independently, appropriately or effectively.  
Finally, with respect to the December 2004 VA outpatient 
treatment report which noted one instance of delusions, with 
no prior or subsequent manifestations, this finding alone is 
not sufficient to grant a higher disability rating without 
the accompanying symptoms required for a 70 percent 
disability rating.  

In addition, both the August 2005 VA examination and the VA 
outpatient treatment reports from July 2004 to March 2009 
reflect that the Veteran's thought processes, speech, 
insight, judgment, memory, concentration and attention were 
appropriate and no suicidal ideation, homicidal ideation, 
auditory or visual hallucinations, delusions, paranoia or 
obsessional rituals were found.  As such, the Board finds 
that the criteria considered under the 70 percent disability 
rating is not demonstrated by the objective evidence of 
record and the Veteran's PTSD symptoms are, in fact, 
considered and provided for in the criteria for a 50 percent 
disability rating.  Thus, the Board finds that the Veteran's 
PTSD more nearly approximates the 50 percent disability 
rating assigned.

In addition, the Veteran's GAF scores ranged from 47 to 55, 
thereby indicating moderate to serious symptoms.  As noted 
above, evaluations are not assigned based solely upon GAF 
scores, and the symptomatology described in the record fails 
to more nearly approximate the criteria for a 70 percent 
rating at any point during the course of the appeal.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 50 percent at any time 
since the date of claim on July 26, 2005.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Veteran's disability has been no more than 50 percent 
disabling since that date, so his rating cannot be "staged" 
because the 50 percent rating represent his greatest level of 
functional impairment attributable to this condition since 
that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 50 
percent for PTSD is not warranted at any time since the date 
of claim on July 26, 2005.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  The benefit sought on appeal is 
accordingly denied.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's PTSD presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that there is no evidence in the 
claims file of frequent periods of hospitalization or marked 
interference with employment due solely to the Veteran's 
PTSD.  In the August 2005 VA examination, the Veteran 
specifically reported that he retired after it became 
increasingly hard to work due to increased workload, learning 
how to use computers and having some trouble with 
concentration and making mistakes.  As a result, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess 50 percent for PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


